


Exhibit 10.5


Restricted Stock Unit Award Agreement
Non-Employee Director Award




Throughout this Award Agreement we sometimes refer to Sprint Corporation as “we”
or “us” and to participants as “you.”


1. Award of Restricted Stock Units
The Board of Directors of Sprint Corporation has granted you an Award of
________ Restricted Stock Units (the “RSUs”) under the terms of the Sprint
Corporation 2015 Omnibus Incentive Plan (the “Plan”) as of ____________ (the
“Date of Grant”). Subject to the restrictions and conditions of the Plan and
this Award Agreement, each RSU represents the right for you to receive from us
one share of our Common Stock on the Vesting Date and gives you the right to
dividend equivalents as described in paragraph 5 below. Your right to receive
shares of Common Stock under the RSUs is a contractual right between you and us
and does not give you a preferred claim to any particular assets or shares of
Sprint.


2. Restriction Period
Your RSUs vest 100 percent on (1) the earlier of the first Annual Meeting of
Shareholders after the Date of Grant or the first anniversary of the Date of
Grant, or (2) the date described in paragraph 4 below, conditioned upon you
continuously serving on our Board of Directors through such date (the “Vesting
Date”). RSUs that are subject to forfeiture on your termination of service as a
Director are called “unvested RSUs,” and RSUs no longer subject to forfeiture or
restrictions on transfer are called “vested RSUs.”


3. Forfeiture of RSUs
You will forfeit unvested RSUs as of the date your Board service with Sprint
ends for any reason (unless vesting of your RSUs accelerates under paragraph 4).


4. Acceleration of Vesting
Unvested RSUs may become vested RSUs before the time at which they would
normally become vested by the passage of time - that is, the vesting of RSUs may
accelerate. Accelerated vesting of your RSUs will occur on your Separation from
Service with the Board because of your death, Disability; or involuntary
Separation from Service with the Board following a Change in Control of the
Corporation.


5. Dividend Equivalents
If cash dividends are paid on the Common Stock underlying your RSUs, and you
hold the RSUs on the dividend record date, the RSUs will accrue additional RSUs
equal to the number of whole shares of the underlying Common Stock the dividend
would buy at the Market Value Per Share of the Common Stock on the dividend
payment date. These additional RSUs are subject to the vesting provisions with
respect to, and delivery at the same time as the shares underlying, the original
RSUs.




--------------------------------------------------------------------------------






If non-cash dividends are paid on the Common Stock underlying your RSUs, and you
hold the RSUs on the dividend record date, the Compensation Committee, in its
sole discretion, may (1) adjust your RSUs as described in paragraph 9 of this
Award Agreement, or (2) provide for distribution of the property distributed in
the non-cash dividend. The additional RSUs or property distributed is subject to
vesting provisions with respect to, and delivery at the same time as the shares
underlying, the original RSUs.


6. Delivery
We will distribute the Common Stock underlying the RSUs to you as of the Vesting
Date or such later date as you elected in accordance with rules of the
Compensation Committee and in compliance with Section 409A of the Internal
Revenue Code (“Delivery Date”). We will distribute the Common Stock underlying
the RSUs, and cash from prior dividend equivalents not used to accrue additional
RSUs, as soon as practicable after the Delivery Date, but in no event later than
60 days after the Delivery Date.


7. Transfer of RSUs and Designation of Beneficiaries
Your RSUs represent a contract between Sprint and you, and your rights under the
contract are not assignable to any other party during your lifetime. Upon your
death, shares of Common Stock underlying your RSUs will be delivered in
accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.


8. Plan Terms
All capitalized terms used in this Award Agreement have the same meaning as
those terms have in the Plan. The terms of the Plan are hereby incorporated by
this reference. A copy of the Plan will be furnished upon request.


9. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Internal Revenue Code and applicable Treasury
Department rulings and regulations in the number and kind of shares subject to
outstanding awards and any other adjustments as the Board deems appropriate.


10. Amendment
This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent.






--------------------------------------------------------------------------------








11. Data Privacy
By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of RSUs and the administration of the
Plan; (ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize us to store and transmit such information in
electronic form.


12. Governing Law
This Award Agreement will be governed by the laws of the State of Delaware. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.


13. Severability
The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


14. Entire Agreement
This Award Agreement contains the entire understanding of the parties. This
Award Agreement may not be modified or amended except in writing duly signed by
the parties, except that we may adopt a modification or amendment to the Award
Agreement that is not materially adverse to you. Any waiver or any right or
failure to perform under this Award Agreement must be in writing signed by the
party granting the waiver and will not be deemed a waiver of any subsequent
failure to perform.




Sprint Corporation




By: ____________________






_______________________
[Director]




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933






